Kehoe and Lawton, JJ. (dissenting).
We respectfully dissent. In our view, Supreme Court erred in denying defendant’s motion to dismiss the complaint at the close of plaintiffs’ proof at trial. We agree with the majority that plaintiffs offered sufficient evidence to establish that Babbitts Corner Road was used by the public, but plaintiffs failed to offer any evidence to establish the second essential' element in the test to determine whether a road is a town highway within the meaning of Highway Law § 189, i.e., that defendant maintained the road for the requisite 10-year period (see Salvador v New York State Dept. of Transp., 234 AD2d 741, 742 [1996]; see generally Town of Addison v Meeks, 233 AD2d 843, 844 [1996], lv denied 89 NY2d 808 [1997]; LaSalle Co. v Town of Hillsdale, 199 AD2d 685, 686 [1993]). Contrary to plaintiffs’ contention, maps *990identifying Babbitts Corner Road as a town road are insufficient, in the absence of the requisite evidence of maintenance by defendant, to establish that it is a town highway within the meaning of Highway Law § 189 (see Matter of Desotelle v Town Bd. of Town of Schuyler Falls, 301 AD2d 1003, 1003-1004 [2003]). In addition, the reliance by plaintiffs upon a prior version of Highway Law § 3 in support of their contention that Babbitts Corner Road is a town highway is misplaced. In order to rely on that prior version, it must be assumed that Babbitts Corner Road was at all times a town highway, and that was the precise issue at trial and presently before this Court.
Therefore, we would reverse the judgment in favor of plaintiffs, grant defendant’s motion and dismiss the complaint. Present—Green, J.P., Scudder, Kehoe, Smith and Lawton, JJ.